Electronically Filed
                                                    Supreme Court
                                                    SCAD-14-0000353
                                                    11-OCT-2016
                                                    09:27 AM


                         SCAD-14-0000353

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                               vs.

               STEPHEN CARL WOODRUFF, Respondent.


                       ORIGINAL PROCEEDING
                        (ODC 13-003-9073)

                       ORDER OF DISBARMENT
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
   and Intermediate Court of Appeals Associate Judge Leonard,
                 assigned by reason of vacancy)

          Upon consideration of the Office of Disciplinary
Counsel’s petition for issuance of a reciprocal discipline notice
to Respondent Stephen Carl Woodruff, the memorandum, affidavit,
and exhibits appended thereto, the materials subsequently
submitted by Respondent Woodruff, and the record as a whole, we
note the Supreme Court of the Commonwealth of the Northern
Mariana Islands (CNMI) affirmed Respondent Woodruff’s disbarment
on December 9, 2015 and the matter has since become ripe for
disposition by this court, pursuant to Rule 2.15 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH).
          Upon a thorough review of the record in this matter,
and a careful analysis of Respondent Woodruff’s arguments, we
conclude that Respondent Woodruff did not establish any of the
four grounds available under RSCH Rule 2.15(c)(1) – (4) to avoid
reciprocal discipline in this jurisdiction.   We further conclude
that, had Respondent Woodruff engaged in this jurisdiction in the
misconduct at issue in this matter, in nine separate client
representations, said conduct would represent multiple violations
of Rules 1.1, 1.3, 1.4(a), 1.4(b), 1.5, 3.1, 3.2, 3.3(a)(2), and
8.1(b) of the Hawai#i Rules of Professional Conduct (1994),
conduct which would warrant disbarment in this jurisdiction, see
ODC v. Russell, SCAD-11-358 (May 23, 2011);   ODC v. Gravelle, No.
27808 (November 8, 2007); ODC v. Burns, No. 20882 (December 17,
1999).   Therefore,
           IT IS HEREBY ORDERED, pursuant to RSCH Rule 2.15(c),
that Respondent Woodruff is disbarred from the practice of law in
the State of Hawai#i, effective thirty days after the date of
entry of this order, pursuant to RSCH Rule 2.16(c).
           IT IS FURTHER ORDERED that, in addition to any other
requirements for reinstatement imposed by the Rules of the
Supreme Court of the State of Hawai#i, Respondent Woodruff shall
pay all costs of these proceedings as approved upon the timely
submission of a bill of costs by the Office of Disciplinary
Counsel and an opportunity to respond thereto, as prescribed by
RSCH Rule 2.3(c).
           DATED: Honolulu, Hawai#i, October 11, 2016.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Katherine G. Leonard

                                 2